Citation Nr: 0108903	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  98-02 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an original increased evaluation for 
laryngitis evaluated as 30 percent disabling.

2.  Entitlement to a compensable, evaluation for the 
residuals of cancer of the larynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
1971.  He was discharged under other than honorable 
conditions.  A VA administrative decision of November 1971 
determined that his discharge had been under dishonorable 
conditions and that his service had been characterized by 
willful and persistent misconduct.  In June 1974 the U.S. 
Army Discharge Review Board upgraded the veteran's discharge 
to under honorable conditions.  He is therefore currently 
entitled to VA benefits.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1994, 
from the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in May 1999.  It was 
remanded for a travel board hearing.  Such hearing was 
scheduled for December 6, 1999.  The veteran was informed by 
letter dated October 27, 1999.  He failed to report.  It was 
again before the Board in February 2000.  It was remanded at 
that time for the purpose of completing a VA examination to 
determine if the veteran's laryngeal cancer was currently 
active.  All requested development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's laryngitis is manifested by complaints of 
hoarseness, with mucosal thickening of the glottis.

3.  The veteran's laryngeal cancer is currently in remission.  
No evidence has been presented which indicates that the 
veteran's laryngeal cancer was active after December 1991.


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation greater than 30 
percent for residuals of carcinoma of the larynx have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.20, 4.97, Diagnostic Code 6516 (2000).

2.  The criteria for a compensable evaluation for carcinoma 
of the larynx have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.97, 
Diagnostic Code 6819 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In reaching its decision, 
the Board has considered the complete history of the 
veteran's disabilities under consideration here, as well as 
the current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Those documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  Id.

An October 1994 rating decision granted service connection 
for carcinoma of the larynx due to Agent Orange and assigned 
that disability a 100 percent evaluation effective from 
February 1992 to December 1993, pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6819; and assigned a noncompensable 
evaluation effective from December 1993, pursuant to 38 
C.F.R. § 4.97, Diagnostic Code 6516.  A notice of 
disagreement was received in which the veteran disagreed with 
the assigned evaluation of noncompensable.

A rating decision of April 2000 granted service connection 
for chronic laryngitis with hoarseness and mucosal thickening 
with an evaluation of 30 percent, effective February 24, 
1992.  The veteran was also granted service connection for 
trauma to teeth 1, 4, 9, 16, 19, 20, 21, and 28 due to 
radiation treatments.  It was further noted that any further 
tooth loss or trauma may reasonably be related to the 
exposure to radiation therapy.  

Certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for respiratory disabilities were changed during the 
course of the veteran's appeal.  The United States Court of 
Appeals for Veterans Claims has indicated that when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  The 
veteran's increased rating claim must therefore be reviewed 
in light of the regulatory changes dealing with the pertinent 
rating criteria as well as under the applicable regulations 
in effect when the veteran's claim was filed.

Prior to the regulatory changes discussed above, under 38 
C.F.R. § 4.97, Diagnostic Code 6819, malignant new growths of 
any specified part of the respiratory system, exclusive of 
skin growths will be assigned a 100 percent evaluation.  The 
note that followed that code stated that:

The rating under Diagnostic Code 6819 will be continued for 2 
years following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
At this point, if there has been no local recurrence or 
metastases, the rating will be made on residuals.  38 C.F.R. 
§ 4.97.

Subsequent to the regulatory changes, 38 C.F.R. § 4.97, 
Diagnostic Code 6819 states that malignant neoplasms of any 
specified part of the respiratory system exclusive of skin 
growths will be assigned a 100 percent evaluation.  The 
language in the note following that code was changed and 
states that:

A rating of 100 percent shall continue beyond the cessation 
of any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) of 
this chapter.  If there has been no local recurrence or 
metastasis, rate on residuals. 38 C.F.R. § 4.97.

While the veteran's residuals of carcinoma of the larynx are 
rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic 
Code 6516, laryngitis secondary to that is rated as 30 
percent disabling, effective from February 1992.  A 30 
percent evaluation is warranted for hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  There is 
no rating in excess of 30 percent under this rating code.  A 
100 percent is warranted if there is a total laryngectomy and 
stenosis could rate a higher rating under Diagnostic Code 
6520, but there is no stenosis.

The clinical record reveals that the veteran was diagnosed 
with laryngeal cancer in 1991.  Private medical records 
indicate that his first radiation treatment was on October 3, 
1991.  He was scheduled to have daily radiation treatments 
for the next 6 weeks or more.  It was further noted that 
after treatments were completed he was to be seen for monthly 
checkups over a two year period of time.  In a statement 
dated in December 1993 the veteran noted that he was still 
being checked every six months for cancer of the larynx.  In 
a statement dated in August 1995 the veteran reported 
continuing treatment or evaluation for this disorder, and in 
October 1995 he reported again undergoing monthly 
evaluations.  

The report of a February 1997 VA General Medical examination 
notes that the veteran would be seen in the Ear, Nose, and 
Throat Clinic for evaluation of the status of his throat 
cancer.  There exists within the claims folder the report of 
an examination, also conducted in February 1997, which 
resembles in its content an examination of the throat, 
however, it is marked as a skin examination, and the examiner 
is not identified as a throat specialist.  The report of this 
examination notes that there were no obvious signs of 
recurrence.  Furthermore, the report of this examination 
notes that the veteran was undergoing private treatment by a 
physician in Rockford who planned to do a direct laryngoscopy 
and biopsy.  The examiner agreed that these tests would be 
appropriate.  No records of these suggested treatments are 
associated with the claims folder.

In February 2000 the Board remanded this claim, partially in 
an attempt to get these private medical records.  The RO 
requested information and release forms from the veteran 
regarding his private treatments.  He did not respond.  

The report of a VA examination, conducted on March 2, 2000, 
shows the veteran complaining of hoarseness.  He also 
reported that he has begun to loose his teeth.  He reported 
that his teeth and gums are very painful at times, and 
occasionally will become very swollen.  In the left upper jaw 
he also had an area which had enlarged in size.  He denied 
any sores in his mouth.  He complained of occasional throat 
pain when his jaw locks into place when he opens his mouth.  
He reported dysphagia with solid foods and oatmeal, with food 
sticking at the base of his neck.  He denied any odynophagia, 
reflux, heartburn, nausea, vomiting, abdominal pain, weight 
loss, or poor appetite.  He had a cough productive of thick 
sputum and he stated he feels he has to clear his throat 
often.  Most of his symptoms were stable with the exception 
of his teeth which have continued to wear down and fall out 
over the last three years.

Physical examination showed oropharynx was clear, but he had 
multiple dental caries as well as multiple teeth that were 
missing and had exposed roots at the base.  His neck was 
without masses.  There was no jugular venous distention, 
carotid bruits, or thyromegaly.  He did have small anterior 
cervical nodes which were slightly tender to palpation.  The 
examiner noted that the veteran's cancer was believed to be 
in remission, however, most of his care had been obtained in 
the community and he did not have the most recent records 
regarding this.  He stated that the veteran had likely 
residuals from the radiation therapy including his low hoarse 
voice, occasional dysphagia, and poor dentition.  He stated 
that he could not determine if the cancer was in remission 
without a direct laryngostomy and/or a CT-scan of the larynx 
and neck.  He recommended that the veteran receive an ear, 
nose and throat exam and a dental exam.

On March 21, 2000 he underwent VA dental exam.  The examiner 
diagnosed generalized cervical and incisal dental caries 
consistent with xerostomia.  He noted that xerostomia could 
be consistent with and caused by radiation therapy.  On that 
same date the veteran was examined in the ENT clinic.  He 
complained of dysphonia, and occasional dysphagia, but noted 
no weight loss or throat pain.  Physical examination showed 
oral cavity and oropharynx were without lesions.  Dentition 
was in poor repair.  The tongue was without any lesions.  
Pharyngeal and laryngeal examination revealed streaking 
mucosa.  There were no definite laryngeal masses with 
postradiation therapy to the cords.  The examiner concluded 
that there was no evidence of a recurrence of laryngeal 
carcinoma.  He noted that the veteran was nine years out from 
primary radiation therapy for a presumed T1 or T2 squamous 
cell carcinoma without evidence of recurrence.

The Board concludes that the evidence of record does not show 
that the veteran has had a recurrence of laryngeal carcinoma.  
For that reason, neither the old nor the new version of 
Diagnostic Code 6819 is more favorable.  The veteran's 100 
percent rating was properly carried for two years after his 
radiation treatments as required under the old version of DC 
6819.  It is clear that the veteran now has residuals, which 
are separately rated as analogous to laryngitis.  Treatment 
for dental residuals has been provided for in the rating 
decision of April 2000, and service connection for chronic 
laryngitis with hoarseness and mucosal thickening has been 
granted with an evaluation of 30 percent dated from February 
1992.  

The objective evidence of record does not support an 
evaluation in excess of 30 percent for laryngitis, the extant 
30 percent rating is the maximum provided for that disorder 
and as noted above there is no stenosis of the larynx as 
would warrant consideration under Code 6520. 


ORDER

Entitlement to an original rating greater than 30 percent for 
laryngitis is denied.

Entitlement to a compensable rating for residuals of cancer 
of the larynx is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

